          Case 1:19-cv-00380-DCN Document 35 Filed 12/17/19 Page 1 of 19



Matthew T. Christensen, ISB: 7213
Branden M. Huckstep, ISB: 10679
ANGSTMAN JOHNSON
199 N. Capitol Blvd., Ste 200
Boise, ID 83702
Phone: (208) 384-8588
Fax: (208) 629-1157
Email: mtc@angstman.com
        bmh@angstman.com

Attorneys for Plaintiff

                             UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO

AMY EVANS, an individual,                   Case No. 1:19-cv-00380-DCN

               Plaintiff,

v.
                                            PLAINTIFF’S BRIEF IN OPPOSITION TO
JAMES HEPWORTH, an individual;              DISMISSAL OR STAY OF FEDERAL
MICHELA SWARTHOUT, an individual;           PROCEEDINGS
SWARTHEP, LLC, a Wyoming limited
liability company; HZ GLOBAL, LLC, a
Wyoming limited liability company; LUXE
IMPORTS, LLC, an Idaho limited liability
company; LUXE IMPORTS, LLC, a Montana
limited liability company; WANTHUB, INC.,
a Delaware corporation; TREASURE
VALLEY POWDER COATING, LLC, an
Idaho limited liability company; MCWORTH
PROPERTIES, LLC, a Wyoming limited
liability company; YUANCELA, LLC, a
Wyoming limited liability company; and
DOES 1-10.

               Defendants.




BRIEF IN OPPOSITION TO DISMISSAL OR STAY OF FEDERAL PROCEEDINGS – PAGE 1
AJ♦13405-002
          Case 1:19-cv-00380-DCN Document 35 Filed 12/17/19 Page 2 of 19



         Amy Evans (“Plaintiff”), by and through her counsel of record ANGSTMAN JOHNSON

respectfully submits this Brief in Opposition to Dismissal or Stay (“Brief”) of the Federal Case

No. 1:19-cv-00380-REB pursuant to this Court’s Order requesting briefing on, “whether the Court

should dismiss or stay this case in light of ongoing proceedings in Idaho State Court, Ada County

Case No. CV-DW-15-5437, Amy Hepworth v. James Hepworth, ” entered on December 9, 2019,

Document Number 31.

                                      I.    INTRODUCTION
         This Court is evaluating the propriety of continuing the above-captioned federal court case

(the “RICO Case”) while an Idaho state divorce case (the “Divorce Case”) remains pending. The

Divorce Case and this RICO Case involve substantially different parties, facts, and legal claims.

This RICO Case does not depend on any finding of fact or legal claims yet to be decided in the

Divorce Case. Accordingly, Plaintiff requests that this court not stay or dismiss this federal case.

                          II.    FACTS AND NATURE OF THE CASE
    The Plaintiff, Amy Evans (“Evans”) and Defendant James Hepworth (“Hepworth”) were

previously husband and wife. Evans and Hepworth were divorced by Judgment entered October

29, 2015, in Ada County Case No. CV DW 2015-5437 (the “Divorce Case”).

         During their marriage, Evans and Hepworth purchased shares in an entity known as

“Redtop Holdings Limited” (hereinafter “Redtop”). The Divorce Judgment specifically awarded

Hepworth and Evans each one-half (1/2) of the “Redtop Shares”.

         On or about November 1, 2017, Hepworth received an Individual Allocation Letter from

Redtop, detailing the liquidation and payout of the Redtop Shares. Based on the Individual

Allocation Letter, Hepworth was to receive One Million Three Hundred Fifty-Six Thousand, Four

Hundred Forty-Eight pounds and eighteen pence (£1,356,448.18 – the “Initial Payment”). An

BRIEF IN OPPOSITION TO DISMISSAL OR STAY OF FEDERAL PROCEEDINGS – PAGE 2
AJ♦13405-002
          Case 1:19-cv-00380-DCN Document 35 Filed 12/17/19 Page 3 of 19



additional Fifty-one Thousand, One Hundred Twenty-Eight pounds and ninety pence (£51,128.90)

was held in escrow and paid at a later date. Hepworth received the Initial Payment funds on or

about November 7, 2017. Notwithstanding the previous court judgment, Hepworth failed to notify

Evans of the existence or details of the Redtop payment nor was Evans paid her one-half (1/2) of

the proceeds.

         Evans did not become aware of the details surrounding the Initial Payment until April 2019.

By that time, Hepworth and the remaining Defendants named in this case had nearly exhausted the

Redtop proceeds through a myriad of transfers and other lavish spending, as outlined in the

Complaint in this matter. The allegations contained in the Complaint is incorporated here by

reference.

         On or about April 11, 2019, after learning that Hepworth had received the proceeds from

the sale of the Redtop shares, Evans filed a Petition to Enforce Judgment of Divorce in the State

Divorce Case. On July 29, 2019, a money judgment was entered against Hepworth in favor of

Evans in the amount of $897,833.05 for Evans’ portion of the Initial Payment. Evans continues to

pursue a supplemental money judgment against Hepworth in the Divorce Case for the amount of

the subsequent payment from Redtop, accrued interest and attorney fees.

         Evans has all but exhausted Hepworth’s available assets in obtaining the judgment amount

through the legal remedies at her disposal in the Divorce Case. Notably, however, due to the

actions described in the Complaint in this matter, Evans has not recovered any of the funds paid

by Redtop in November 2017. Based on the repeated pattern of fraud and deceit, on or about

October 1, 2019, Evans filed the Complaint in this case.




BRIEF IN OPPOSITION TO DISMISSAL OR STAY OF FEDERAL PROCEEDINGS – PAGE 3
AJ♦13405-002
           Case 1:19-cv-00380-DCN Document 35 Filed 12/17/19 Page 4 of 19




                                       III.    ARGUMENT

    A. The Divorce Case and The RICO Case Are Distinct Matters Involving Different
       Parties and Unrelated Claims.


          This newest issue in the Divorce Case was a result of Hepworth’s violation of the divorce

decree and order entered therein. The claims for enforcement of the divorce decree resulted in a

money judgment against Hepworth in the Divorce Case, with interest thereon and attorney fees

left to be determined.

          Unlike the Divorce Case, the RICO Case raises issues under the federal Racketeer

Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C.S. § 1961 et seq., in addition to

Idaho state racketeering and fraudulent transfer claims, against new and differing Defendants; i.e.

Swarthout (Hepworth’s past or present girlfriend), and the entities named in the above entitled

action.

          Evans is not requesting this Court to pursue a parallel case to the Divorce Case. The

establishment of Hepworth’s liability and collectability of the judgment against Hepworth in the

Divorce Case are nearly resolved, with almost all efforts to collect the amount owed on the

judgment from James Hepworth exhausted. On the other hand, the claims in the RICO Case are

separate and distinct from the money judgment entered against Hepworth. The claims in the RICO

Case stem from Hepworth and Swarthout’s repeated attempts to defraud Evans (with the assistance

of the remaining entity Defendants). Similarly, the claims leading to the judgment against

Hepworth in the Divorce Case stem from the simple fact that he failed to provide Evans her portion

of the Initial Payment. On the other hand, the claims in the RICO Case stem from Hepworth,

Swarthout and the entity Defendants actions after Hepworth transferred all of the Initial Payment



BRIEF IN OPPOSITION TO DISMISSAL OR STAY OF FEDERAL PROCEEDINGS – PAGE 4
AJ♦13405-002
           Case 1:19-cv-00380-DCN Document 35 Filed 12/17/19 Page 5 of 19



to Swarthep, LLC. In other words, the Divorce Case judgment stems from actions prior to

Hepworth’s transfer of all of the funds to Swarthep – while the claims in the RICO Case stem from

the actions after Hepworth transferred all funds to Swarthep. Hepworth is, of course, a common

defendant in both cases, as the judgment in the Divorce Case was entered against him and he was

an integral participant in the actions forming the basis of the racketeering and fraudulent transfer

claims.

          Therefore, the Court should not stay or dismiss the RICO Case based on the Divorce Case

being determinative of the outcome in this case – other than by establishing the total indebtedness

owed by Hepworth. Further, the outcome of the RICO Case will not be determinative of any issue

being pursued in the Divorce Case. Since the Divorce Case judgment is uncollected, and has not

been appealed, the RICO claims are not premature.



    B. This Court’s Exercise of its Federal Jurisdiction Over the RICO Case is Proper.
          The Court has asked “whether the Court should dismiss or stay this case in light of ongoing

proceedings in Ada County District Court Case No. CV-DW-2015-1147.” This raises the question

of whether this Court should abstain from hearing the RICO Case. Because the Divorce Case and

the RICO Case involve different parties and different issues, staying or dismissing the RICO Case

just because the Divorce Case is pending is not appropriate. However, even if the relevant

abstention analysis were necessary, there is an absence of exceptional circumstances to warrant

exercising abstention power to stay or dismiss the RICO Case.

          1.     Abstention Generally.

          Generally, federal courts have an obligation to exercise their federal jurisdiction. Moses H.

Cone Mem'l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 15 (1983) citing Colorado River Water


BRIEF IN OPPOSITION TO DISMISSAL OR STAY OF FEDERAL PROCEEDINGS – PAGE 5
AJ♦13405-002
          Case 1:19-cv-00380-DCN Document 35 Filed 12/17/19 Page 6 of 19



Conservation District v. United States, 424 U.S. 800, 817 (1976). The Supreme Court has noted

that “[a]bstention from the exercise of federal jurisdiction is the exception, not the rule.” Moses H.

Cone Mem'l Hosp., 460 at 14 citing Colorado River Water Conservation District (“Colorado

River”), 424 U.S. at 813. “The doctrine of abstention, under which a District Court may decline

to exercise or postpone the exercise of its jurisdiction, is an extraordinary and narrow exception to

the duty of a District Court to adjudicate a controversy properly before it.” Colorado River Water

Conservation District, 424 at 813; Moses H. Cone-Mem’l Hosp., 460 U.S. at 14.

         The United State Supreme Court has established several abstention doctrines that must

and/or may apply in various circumstances, most of which are not applicable here. See New

Orleans Pub. Serv., Inc. v. Council of New Orleans, 491 U.S. 350 (1989) (analyzing multiple

abstention doctrines, including the Younger doctrine); Colorado River, 424 U.S. at 813-17

(analysis multiple abstention doctrines and when they are applicable). In cases of a district court’s

possible abstention, its discretion (if any) is required to be “exercised within the narrow and

specific limits prescribed by the particular abstention doctrine involved." Stoltz v. Fry Foods, Inc.,

60 F. Supp. 3d 1132, 1136 (D. Idaho 2014) citing Travelers Indem. Co. v. Madonna, 914 F.2d

1364, 1367 (9th Cir. 1990). Generally, the applicability of a given abstention doctrine depends on

the nature of the case brought in the federal and state courts including, (1) unclear state law issues

involving constitutional questions;1 (2) unclear state law issues involving diversity jurisdiction;2

(3)state administrative law;3 (4) avoiding interference with pending state proceedings (i.e.

enjoining state cases concerning criminal prosecution, civil enforcement, or a civil case that



1
  Pullman Abstention. See Railroad Commission of Texas v. Pullman Co., 312 U.S. 496 (1941).
2
  Thibodaux Abstention. See Louisiana Power and Light Co. v. City of Thibodaux, 360 U.S. 25 (1959).
3
  Burford Abstention. See Burford v. Sun Oil Co., 319 U.S. 315 (1943).


BRIEF IN OPPOSITION TO DISMISSAL OR STAY OF FEDERAL PROCEEDINGS – PAGE 6
AJ♦13405-002
          Case 1:19-cv-00380-DCN Document 35 Filed 12/17/19 Page 7 of 19



implicates significant state interests);4 (5) reviewing state court decisions;5 and (6) duplicate

litigation in a state parallel proceeding.6

         In this case, the first five abstention doctrines do not apply because neither the Divorce

Case nor the RICO Case involve these issues. First, the nature of the RICO case does not involve

questions of unclear state law or administrative law, nor does it present a constitutional question

related to a state law. Rather the RICO Case is premised on a judgment entered in the Divorce

Case that was not appealed. There are no issues involving unclear state laws. Second, the RICO

Case does not seek, nor has a party sought, to enjoin the pending Divorce Case, nor does the RICO

Case involve declaratory action, or is otherwise related to government action. Third, the RICO

Case is pursuing a federal law remedy and does not involve a review of the proceedings from the

Divorce Case. Accordingly, the first five abstention doctrines identified above do not apply to the

RICO Case. The remaining abstention issue, whether the Divorce Case and the RICO Case create

the potential for duplication of litigation, deserves further discussion.

         2.       Abstention Pending Resolution of State Case.

         There are recognized principles which govern in situations involving the contemporaneous

exercise of concurrent jurisdictions by state and federal courts. These principles may rest on

considerations of “[wise] judicial administration, giving regard to conservation of judicial

resources and comprehensive disposition of litigation.” Kerotest Mfg. Co. v. C-O-Two Fire

Equipment Co., 342 U.S. 180, 183 (1952); see Moses H. Cone Mem'l Hosp., 460 at 15 quoting



4
  Younger Abstention. See Younger v. Harris, 401 U.S.37 (1971) (considering propriety of federal courts enjoining
state criminal proceedings); see also New Orleans Pub. Serv., Inc. v. Council of New Orleans, 491 U.S. 350, 364-70
(1989) (analyzing the Younger Doctrine and its limited applicability to various matters, including civil litigation).
5
  Rooker-Feldman, 263 US 413 (1923); see also Exxon Mobil Crop v. Saudi Basic Industries Corp., 544 US 280,
284 (2005) (holding that Rooker-Feldman Doctrine limited to preventing federal courts from reviewing completed
state court proceedings.
6
  Colorado River Factors. See Colorado River Water Conservation District v. United States, 424 U.S. 800 (1976).

BRIEF IN OPPOSITION TO DISMISSAL OR STAY OF FEDERAL PROCEEDINGS – PAGE 7
AJ♦13405-002
            Case 1:19-cv-00380-DCN Document 35 Filed 12/17/19 Page 8 of 19



Colorado River Water Conservation District, 424 at 817; Columbia Plaza Corp. v. Security

National Bank, 173 U.S. App. D.C. 403, 525 F. 2d 620 (1975).

           Although there are instances where a federal court might abstain to avoid duplicative

litigation with a state proceeding, there is no general rule compelling abstention in such cases. See

Colorado River, 424 U.S. at 813-14 (stating “it was never a doctrine of equity that a federal court

should exercise its judicial discretion to dismiss a suit merely because a State court could entertain

it.”). Rather the Supreme Court has routinely held that the pendency of a state court action is not

a bar to proceedings concerning the same matter in the Federal court. Moses H. Cone Mem'l Hosp.,

460 at 15; Will v. Calvert Fire Ins. Co., 437 U.S. 655, 662-63, 98 S. Ct. 2552, 2557 (1978);

McClellan v. Carland, 217 U.S. 268, 282 (1910). To the contrary, federal district courts are

obligated to exercise federal jurisdiction except where there exist truly exceptional circumstances

permitting such abstention. See Colo. River Water Conservation Dist., 424 U.S. at 818-19 (holding

that federal courts have a “virtually unflagging obligation” to exercise the jurisdiction given them);

see also Moses H. Cone Mem'l Hosp., 460 U.S. at 19 (reaffirming Colorado River); Stoltz v. Fry

Foods, Inc., 60 F. Supp. 3d 1132, 1137 (D. Idaho 2014) (analyzing stay and dismissal standards

including Colorado River to determine whether abstention was appropriate in district court

actions).

           The United States Supreme Court has identified instances where courts might abstain to

avoid duplicative litigation in instances where state and federal court are confronted with the same

lawsuit. As recognized by courts within the Ninth Circuit, including the District of Idaho, there

are two standards that may apply when a district court is determining whether to abstain from

hearing federal case. See Stoltz, 60 F. Supp. 3d at 1136 (analyzing Landis7 or Colorado River


7
    Landis v. North American Co., 299 U.S. 248 (1936).

BRIEF IN OPPOSITION TO DISMISSAL OR STAY OF FEDERAL PROCEEDINGS – PAGE 8
AJ♦13405-002
            Case 1:19-cv-00380-DCN Document 35 Filed 12/17/19 Page 9 of 19



standards to determine whether to stay federal proceedings pending resolution of a state case).

However, courts have determined that, when considering a stay or dismissal of a federal case, the

applicable standard depends on whether there is a parallel state proceeding or federal proceeding.

Martin v. Minuteman Press Int’l, Inc., No. 2:16-cv-00833-KJM-CMK, 2016 U.S. Dist. LEXIS

116733 (E.D. Cal. Aug. 29, 2016); (analyzing applicability of Landis and Colorado River8 and

relying on Colorado River to hold that the Colorado River applies to staying state proceedings

whereas the Landis applies to concurrent federal cases); see e.g. Stoltz, 60 F. Supp. 1132-36.

Although state courts generally have concurrent jurisdiction over civil RICO claims, when federal

law (i.e. RICO claims brought under 18 U.S.C. § 1961 et seq.) prevails, absent other similar state

proceedings, federal courts should exercise their jurisdiction over those claims. See Tafflin v.

Levitt, 493 U.S. 455, 467, 110 S. Ct. 792, 799 (1990). Before examining the Colorado River

Factors, federal courts must first determine whether the state and federal proceedings are parallel.

Kelly v. Maxum Specialty Ins. Grp., 868 F.3d 274, 282 (3d Cir. 2017); Fox v. Maulding, 16 F.3d

1079, 1081 (10th Cir. 1994).

           In this case, the Court is considering whether to stay the RICO Case because the Divorce

Case is pending. Under the case law, the correct standard to be applied is based on the nature of

the concurrent cases (if any). The Divorce Case is a state proceeding and is not a concurrent

federal court case. Accordingly, the correct standard to apply in determining whether the Court

should abstain from hearing the RICO Case would be Colorado River.

           3.       Parallel State Proceedings.

           The RICO Case and the Divorce Case are not parallel proceedings and there exists no

exception circumstances to justify staying or dismissing the RICO Case just because the Divorce


8
    Colorado River Water Conservation District v. United States, 424 U.S. 800 (1976).

BRIEF IN OPPOSITION TO DISMISSAL OR STAY OF FEDERAL PROCEEDINGS – PAGE 9
AJ♦13405-002
         Case 1:19-cv-00380-DCN Document 35 Filed 12/17/19 Page 10 of 19



Case is pending. “A decision to refrain from hearing a case under Colorado River represents a

complete abdication of ‘the virtually unflagging obligation of the federal courts to exercise the

jurisdiction given them.’” Stoltz, 60 F. Supp. at 1137 citing Colorado River, 424 U.S. at 817. “[It

is] only where the parallel state case will dispose of ‘all or an essential part of the federal suit’ that

a stay is appropriate.” Stoltz, 60 F. Supp. at 1137 citing Moses H. Cone Mem'l Hosp, 460 U.S. 1,

10 n.11. Thus, the federal court’s ability to abstain from hearing a case typically arises when both

State and federal courts are faced with the same lawsuit i.e. the same parties and issues. See Stoltz,

60 F. Supp. at 1138 (recognizing that parallel proceedings are required under Colorado River and

noting the involvement of the same parties and claims). The Third Circuit provided guidance on

what constitutes a “parallel state proceeding”:

         A parallel state proceeding is a pending matter “involving the same parties and
         presenting [the] opportunity for ventilation of the same state law issues.” Wilton,
         515 U.S. at 283; see also State Auto Ins. Cos. v. Summy, 234 F.3d 131, 134 (3d Cir.
         2000) (describing a parallel proceeding as one in which “the same issues are
         pending”). Germane factors include the scope of the state court proceeding, the
         claims and defenses asserted, and whether necessary parties had been or could be
         joined. See Brillhart, 316 U.S. at 495; see also Md. Cas. Co. v. Consumers Fin.
         Serv., Inc., of Pa., 101 F.2d 514, 515 (3d Cir. 1938) (explaining that a court may
         abstain from issuing a declaratory judgment that is “being sought merely to
         determine issues involved in cases already pending,” but not “if the controversy
         between the parties will not necessarily be determined in” that pending action).
         Such analysis contemplates comparing the state and federal action as they
         contemporaneously exist, not as they might eventually be.

         Kelly, 868 at 284 (emphasis added); See also Fox, 16 F.3d at 1081 (noting that proceedings

are parallel if substantially the same parties are litigating substantially the same issues in different

forums). Although exact parallelism is not required, substantial similarity of the claims at issue in

the federal and state case is necessary before abstention is an option. Chateau Sch. v. Green Mt.

Assocs., No. 18-00030 LEK-KSC, 2019 U.S. Dist. LEXIS 26013, at *20 (D. Haw. Feb. 19, 2019)

quoting Nakash v. Marciano, 882 F.2d 1411, 1416 (9th Cir. 1989).


BRIEF IN OPPOSITION TO DISMISSAL OR STAY OF FEDERAL PROCEEDINGS – PAGE 10
AJ♦13405-002
         Case 1:19-cv-00380-DCN Document 35 Filed 12/17/19 Page 11 of 19



         In this case, as noted in section A above, the RICO Case and Divorce Case are distinct

matters. The Divorce Case involves enforcement of the divorce decree and a money judgment

entered against Hepworth as part of that enforcement. That judgement has been entered and was

not appealed. The RICO Case derives out of federal law (and related Idaho state law) and relates

to Hepworth’s and Swarthout’s fraud and deception in transferring and hiding the assets which

stemmed from the Initial Payment. The validity of the Divorce Case judgment is not at issue in

the RICO Case. Any defenses that the entity Defendants in the RICO Case could raise are not the

same defenses Hepworth may assert in the Divorce Case. Joinder of the entity Defendants in the

Divorce Case would not be appropriate as the case involved enforcement of obligations owed by

Hepworth. Moreover, other than establishing the total liability owed by Hepworth, the remaining

issues in the Divorce Case do not affect or inform the RICO Case. Because there is little

commonality between the parties, claims, and areas of law between the Divorce Case and RICO

Case, the RICO Case does not involve a parallel state proceeding. Accordingly, further analysis

under Colorado River should be unnecessary.

         4.     Colorado River Analysis.

         Nevertheless, and only to the extent that the Court determines that there is a sufficient

nexus between the RICO Case and Divorce Case, the required analysis under Colorado River

demonstrates that exceptional circumstances justifying abstention do not exist here. Colorado

River and its progeny set forth a multi-pronged test for determining whether “exceptional

circumstances” exist warranting federal abstention from concurrent federal and state

proceedings. Courts should evaluate eight factors in assessing the appropriateness of a Colorado

River stay or dismissal:




BRIEF IN OPPOSITION TO DISMISSAL OR STAY OF FEDERAL PROCEEDINGS – PAGE 11
AJ♦13405-002
         Case 1:19-cv-00380-DCN Document 35 Filed 12/17/19 Page 12 of 19



         (1) which court first assumed jurisdiction over any property at stake; (2) the
         inconvenience of the federal forum; (3) the desire to avoid piecemeal litigation; (4)
         the order in which the forums obtained jurisdiction; (5) whether federal law or state
         law provides the rule of decision on the merits; (6) whether the state court
         proceedings can adequately protect the rights of the federal litigants; (7) the desire
         to avoid forum shopping; and (8) whether the state court proceedings will resolve
         all issues before the federal court.

Seneca Ins. Co. v. Strange Land, Inc., 862 F.3d 835, 841-42 (9th Cir. 2017) citing R.R. St. & Co.

v. Transp. Ins. Co., 656 F.3d 966, 978-79 (9th Cir. 2011).

         The Colorado River factors are not a “mechanical checklist” and may not have any

applicability to a particular case. Moses H. Cone-Mem’l Hosp., 460 U.S. at 16; Seneca Ins. Co.,

862 F. 3d at 842. Rather, those factors should be examined and balanced in “a pragmatic, flexible

manner with a view to the realities of the case at hand.” Id. at 21; Seneca Ins. Co., 862 F. 3d at

842. There is a strong presumption against federal abstention and the balance should be heavily

weighted in favor of the exercise of jurisdiction. Seneca Ins. Co., 862 F. 3d at 842. The Supreme

Court has instructed that the federal court’s task in cases such as this is not to find some substantial

reason for the exercise of federal jurisdiction by the district court; rather, the task is to ascertain

whether there exist ‘exceptional’ circumstances, the ‘clearest of justifications,’ that can suffice

under Colorado River to justify the surrender of that jurisdiction.” Moses H. Cone-Mem’l Hosp.,

460 U.S. at 25-26 . If there be any doubt as to the existence of a factor, it is to be resolved against

a stay rather than in favor of one. Seneca Ins. Co., 862 F. 3d at 842 citing Travelers Indem. Co. v.

Madonna, 914 F.2d at 1369.

         In this case, application and balancing of the Colorado River factors do not overcome the

strong presumption against abstaining as this case and does constitute an exceptional circumstance.

The Colorado River factors, in turn, and applied as follows.

               i.   Jurisdiction over Property.


BRIEF IN OPPOSITION TO DISMISSAL OR STAY OF FEDERAL PROCEEDINGS – PAGE 12
AJ♦13405-002
         Case 1:19-cv-00380-DCN Document 35 Filed 12/17/19 Page 13 of 19



         This factor may be inapplicable to this case as real property is not at issue. To the extent

personal property is at issue, the Court would have authority to issue an order requiring he return

of personal property, or entry of judgment for the value of the personal property.

                ii.   Convenience of the Federal Forum.
         “The mere existence of a case on the state docket in no way… imposes a burden on the

defendant which would justify abstention.” Travelers 914 F.2d at 1370. Evans resided in Idaho.

Until recently Defendants Hepworth, Swarthout and some of the RICO Case entity Defendants

were also domiciled or had principal places of business in Idaho. (At present, Hepworth asserts he

is a resident of the state of Idaho.) It was not until most recently that Wyoming has become of the

domicile or principal place of business for certain Defendants. With these issues of multi state

domiciles, the federal forum is best suited to address all parties involved. Lastly, the mere

existence of the Divorce Case while the RICO Case proceeds should not justify a burden on

Defendant Hepworth that would justify abstention.

               iii.   Avoiding Piecemeal Litigation
         “Piecemeal litigation occurs when different tribunals consider the same issue, thereby

duplicating efforts and possibly reaching different results.” Travelers, 914 F.2d at 1369. The Ninth

Circuit has provided the guiding principle in addressing this factor as follows:

         “Although [granting a stay] to avoid concurrent, duplicative litigation is available in some
         very limited circumstances—in particular, when the requested relief in federal court is a
         declaratory judgment—the general rule remains that . . . ‘[e]ach court is free to proceed in
         its own way and in its own time, without reference to the proceedings in the other court.
         Whenever a judgment is rendered in one of the courts and pleaded in the other, the effect
         of that judgment is to be determined by the application of the principles of res judicata and
         collateral estoppel by the court in which the action is still pending in the orderly exercise
         of its jurisdiction, as it would determine any other question of fact or law arising in the
         progress of the case.’



BRIEF IN OPPOSITION TO DISMISSAL OR STAY OF FEDERAL PROCEEDINGS – PAGE 13
AJ♦13405-002
         Case 1:19-cv-00380-DCN Document 35 Filed 12/17/19 Page 14 of 19



AmerisourceBergen Corp. v. Roden, 495 F.3d 1143, 1151-52 (9th Cir. 2007).
         The RICO Case and the Divorce Case are completely different actions; involving different

parties, and different claims. As the parties and claims are different, there is no issue of piecemeal

litigation. Even if there are similarities between the two actions that could result in piecemeal

litigation, the “mere possibility of piecemeal litigation does not constitute an exceptional

circumstance [under the Colorado River doctrine].” R.R. Street & Co., 656 F.3d at 979. Because

the RICO Case involves federal claims, the federal court should exercise jurisdiction. See Nakash

v. Marciano, 882 F.2d 1411 (9th Cir. 1989); but see Id. (noting that state and federal courts may

resolve RICO claims based on concurrent jurisdiction when other related states proceedings are

pending.). Therefore, this factor weighs against granting a stay.

               iv.   Order in which the Forums Obtained Jurisdiction

         “Priority should not be measured exclusively by which complaint was filed first, but rather

in terms of how much progress has been made in the two actions.” Travelers Indem. Co., 914 F.2d

at 1370. While the Divorce Case was reopened to enforce the judgment and decree of divorce in

April 2019, the issues and claims related to the enforcement of Evans’ interest in the Initial

Payment (and interest and attorney fees and the subsequent escrow payment) are all but resolved

through the award of a money judgment. None of the claims in the RICO Case arise out of the

Divorce Case; hence the RICO Case was brought in federal court with federal claims. Thus, this

factor is not at issue in this case.

               v.    Controlling Law

         As federal law and federal questions issues have been raised in the RICO Case, this would

weigh against surrender of jurisdiction. See Moses H. Cone, 460 U.S. at 26. The controlling law

on the issues raised in the RICO Case with arise from either federal RICO statutes and/or Idaho


BRIEF IN OPPOSITION TO DISMISSAL OR STAY OF FEDERAL PROCEEDINGS – PAGE 14
AJ♦13405-002
         Case 1:19-cv-00380-DCN Document 35 Filed 12/17/19 Page 15 of 19



state racketeering and fraudulent transfer laws. None of these substantive laws are at issue in the

Divorce Case. This factor also weighs against abstaining or staying the RICO Case.

                vi.    Adequacy of State Court

         The Ninth Circuit has said that “[t]his factor involves the state court's adequacy to protect

federal rights, not the federal court's adequacy to protect state rights.” Travelers Indem. Co., 914

F.2d at 1370. As this case directly involves federal rights and federal questions, under RICO, and

because the state court is not involved in any federal rights, this factor also weighs against

abstaining or staying proceedings.

               vii.    Forum Shopping

         The Ninth Circuit has held that “forum shopping weighs in favor of a stay when the party

opposing the stay seeks to avoid adverse rulings made by the state court or to gain a tactical

advantage from the application of federal court rules.” Id. at 1371. There are no allegations of

forum shopping in this matter. As the RICO Case involves federal issues, law, and questions, it

was appropriate for Plaintiff to bring these claims in federal court. There has been no adverse

ruling by the state court on any issues raised in the RICO Case. This factor would not apply here

as no forum shopping has been alleged or actually occurred.

               viii.   Whether the State Court Proceedings Will Resolve all Issues before the Federal
                       Court.

          As discussed above, the issues and claims raised in this RICO Case are completely

different from those raised in the Divorce Case. The claims forming the basis of the RICO Case

do not stem from issues or claims raised in the Divorce Case. The court in the Divorce Case has

not been asked to resolve any of the issues involved in the RICO Case. Accordingly, this factor

appears to also weigh in favor of not abstaining or staying the RICO Case.



BRIEF IN OPPOSITION TO DISMISSAL OR STAY OF FEDERAL PROCEEDINGS – PAGE 15
AJ♦13405-002
         Case 1:19-cv-00380-DCN Document 35 Filed 12/17/19 Page 16 of 19



               ix.   Presence of a Federal Question.

         Subsequent the Colorado River, the Supreme Court in Moses H. Cone recognized that

involvement of a federal question is another important factor to be considered. Id. 460 U.S. at 26.

The Court considered the “presence of federal-law issues must always be a major consideration

weighing against surrender.” Id. The RICO case is based on federal law and raises federal

questions regarding the applicability and enforcement of the RICO statute. Accordingly, this

factor weighs against a stay and this court surrendering jurisdiction.

         Nearly every applicable factor all weigh against abstaining or staying the RICO Case. The

remaining factors do not apply in this case. Under these circumstances, after balancing and

weighing all of the applicable factors, this court should heed the Supreme Court’s caution that a

court should dismiss or stay an action only in exceptional circumstances. As no exceptional

circumstances exists here, the Court should not find justification for abstention or staying the RICO

Case.

         5. Landis Analysis.

         Although Plaintiff argues that the Landis doctrine does not apply in this circumstance, to

the extent the Court considers Landis, the exercise of such discretionary power to stay the RICO

Case is inappropriate. Like Colorado River, Landis allows federal courts to stay a case out of

concern for judicial administration. Colorado River, 424 U.S. at 818; Landis, 299 U.S. at 254.

The two doctrines are not interchangeable. Stoltz, 60 F. Supp. at 1136-37; see Martin, 2016 U.S.

Lexis 116733 at *4. In the typical Landis stay case, a federal court postpones resolution of the

case pending resolution of some related proceeding. Stoltz, 60 F. Supp. at 1136-37. However, the

related proceeding typically serves only to narrow the factual or legal issues for the later federal

court case. Id. In Landis, for example, the Court considered the propriety of a stay to allow the

BRIEF IN OPPOSITION TO DISMISSAL OR STAY OF FEDERAL PROCEEDINGS – PAGE 16
AJ♦13405-002
         Case 1:19-cv-00380-DCN Document 35 Filed 12/17/19 Page 17 of 19



attorney general to litigate in a separate test case the constitutionality of an S.E.C. regulation. Id.

citing Landis, 299 U.S at 250-51.

         Here, neither the Divorce Case nor the RICO Case constitutes concurrent federal

proceedings. See Martin. As these cases are not concurrent federal proceedings, Landis should not

apply. Additionally, the RICO claims before this Court are not dependent on any further action or

findings by the state court in the Divorce Case that will narrow any factual or legal issues before

this Court. The claims by Plaintiff in the Divorce Case were largely resolved by the court entering

the money judgment. No further actions in the Divorce Case will address or narrow, any factual or

legal issues under the RICO claims asserted in the RICO Case. Therefore, the Landis doctrine does

not apply, and a stay should not be imposed.

         /

         /

         /

         /

         /

         /

         /

         /

         /

         /

         /

         /

         /


BRIEF IN OPPOSITION TO DISMISSAL OR STAY OF FEDERAL PROCEEDINGS – PAGE 17
AJ♦13405-002
         Case 1:19-cv-00380-DCN Document 35 Filed 12/17/19 Page 18 of 19



                                      IV.    CONCLUSION

         For the above-mentioned reasons, this Court should exercise its jurisdiction over the RICO

Case even though the Divorce Case remains pending. The Divorce Case and the RICO Case are

separate and distinct actions involving different parties determining substantially different legal

issues. There are no findings or holdings from the Divorce Case on which the RICO Case turns

or otherwise relies (other than the Hepworth’s judgment liability). Because there is no parallel of

the state and federal proceedings, a stay is not warranted. Further, no “exceptional circumstances”

exist that would justify an abstention or stay by this Court. Accordingly, Evans respectfully

request that this Court decline to stay or dismiss the RICO Case, and continue with a decision on

her requested Temporary Restraining Order and Preliminary Injunction before assets get

transferred even further than they already have.



         DATED this 17th day of December, 2019.

                                                    /s/ Matt Christensen
                                             MATTHEW T. CHRISTENSEN
                                             Attorney for Plaintiff Amy Evans




BRIEF IN OPPOSITION TO DISMISSAL OR STAY OF FEDERAL PROCEEDINGS – PAGE 18
AJ♦13405-002
         Case 1:19-cv-00380-DCN Document 35 Filed 12/17/19 Page 19 of 19



                                      CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 17th day of December, 2019, I filed the foregoing BRIEF
IN OPPOSITION TO DISMISSAL OR STAY OF FEDERAL PROCEEDINGS electronically
through the CM/ECF system, which caused the following parties to be served by electronic means,
as more fully reflected on the Notice of Electronic Filing:

         Matthew T. Christensen              mtc@angstman.com
         Branden M. Huckstep                 bmh@angstman.com
         Brent O. Roche                      brent@racineolson.com
         Kevin Eugene Dinius                 kdinius@diniuslaw.com
         Matthew L. Walters                  mlw@elamburke.com
         Nathan R. Palmer                    nathan@racineolson.com
         Sarah Louise Hallock-Jayne          shallockjayne@diniuslaw.com
         Thomas John Lloyd , III             tjl@elamburke.com


         Any others as listed on the Court’s ECF Notice.


                                                      /s/
                                                Matthew T. Christensen




BRIEF IN OPPOSITION TO DISMISSAL OR STAY OF FEDERAL PROCEEDINGS – PAGE 19
AJ♦13405-002
